        Case 1:21-cr-00116-DLF Document 43 Filed 06/08/21 Page 1 of 5




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

UNITED STATE OF AMERICA         )
                                )
                                )
V.                              )
                                )                   Case No. 1:21-CR-00116-DLF
                                )
WILLIAM MCCALL CALHOUN, JR. and )
VERDEN ANDREW NALLEY            )
         Defendants.            )

               JOINT MOTION FOR AN EXTENSION OF TIME
                      TO FILE PRETRIAL MOTIONS

      COMES NOW, the Defendant, VERDEN ANDREW NALLEY (“Mr.

Nalley”), by and through undersigned counsel, together with AUSA Adam

Alexander and co-defense counsel Jessica Sherman-Stoltz, and herby file this joint

motion for additional time for the filing of pretrial motions.

                                         1.

      On February 12, 2021, Messrs. Nalley and Calhoun were indicted on charges

alleging obstruction of an official proceeding, unlawful entry into the Capitol, and

disruptive conduct in the Capitol. (Doc. 1). The charges stem from the events of

January 6, 2021.

                                         2.

      On February 17, 2021, Mr. Nalley made his initial appearance in the

Northern District of Georgia. On February 19, 2021, Mr. Nalley was released on
        Case 1:21-cr-00116-DLF Document 43 Filed 06/08/21 Page 2 of 5




bond. Mr. Calhoun was detained in Georgia but, on March 10, 2021, ultimately

released on bond conditions set in the District of Columbia. (Doc. 23).

                                         3.

      On April 26, 2021, Mr. Nalley was arraigned in the District of Columbia, via

Zoom, and pled not guilty. The Court adopted the bond conditions set in the

Northern District of Georgia. Mr. Calhoun was arraigned on March 1, 2021.

                                         4.

      On May 4, 2021, Mr. Nalley and his co-defendant Mr. Calhoun appeared,

via Zoom, for a status conference before the Court. The Court set a deadline of

June 10, 2021 for pretrial motions to be filed. The parties expected that, by that

time, defense counsel would have received discovery and had time to review it

and assess and file motions. See 5/4/21 Minute Entry. Briefing deadlines were also

set based upon the initial motions deadline. Id.

                                         5.

      On May 10, 2021, Mr. Nalley filed a notice of his acceptance of the Protective

Order entered in this matter which governs the handling of discovery. (Doc. 41).

                                         6.

      As of the date of this filing, the defendants have not yet received discovery

in the case. Counsel has conferred with AUSA Adam Alexander, who indicated

that he is working through the process for the production of discovery with the
         Case 1:21-cr-00116-DLF Document 43 Filed 06/08/21 Page 3 of 5




Department of Justice. AUSA Alexander reports that DOJ is in the process of

assembling discovery for each of the over 400 charged cases from the various

agencies involved which is to be loaded into a document review database. This

process is ongoing and currently incomplete. Accordingly, defense counsel has not

yet had the opportunity to review Rule 16 discovery in this matter and

consequently is filing this motion requesting additional time to receive it, review

it, and to file motions.

                                          7.

      In consideration of the above, counsel request that the Court extend the

filing deadline for pretrial motions through and including July 12, 2021.

                                          8.

      All parties have expressed their consent to join in this motion and request

for an extension of time for pretrial motions.

      WHEREFORE, the parties respectfully requests that the Court grant this

joint motion and reset the filing deadline for pretrial motions to on or before July

12, 2021. A proposed Order is attached.

      This 8th day of June, 2021.
  Case 1:21-cr-00116-DLF Document 43 Filed 06/08/21 Page 4 of 5




/s/ Thomas L. Hawker
THOMAS L. HAWKER
GEORGIA BAR NO. 338670
ATTORNEY FOR VERDEN NALLEY
Federal Defender Program, Inc.
Suite 1500, Centennial Tower
101 Marietta Street, N.W.
Atlanta, GA 30303
(404) 688-7530 Fax (404) 688-0768
Thomas_Hawker@fd.org

/s/ Jessica N. Sherman-Stoltz
JESSICA N. SHERMAN-STOLTZ, ESQ.
VIRGINIA STATE BAR NO. 90172
ATTORNEY FOR WILLIAM MCCALL CALHOUN, JR.
Sherman-Stoltz Law Group, PLLC.
P.O. Box 69, Gum Spring, VA 23065
(540) 760-7612 Fax (540) 572-4272
jessica@sslawgroupva.com

/s/ Adam Alexander
ADAM ALEXANDER
ALASKA BAR NO. 1011057
Assistant United States Attorney, Detailee
U.S. Attorney’s Office for the District of Columbia
555 4th Street, N.W.
Washington, D.C. 20530
Adam.Alexander@usdoj.gov
        Case 1:21-cr-00116-DLF Document 43 Filed 06/08/21 Page 5 of 5




                          CERTIFICATE OF SERVICE

      I hereby certify that the foregoing has been formatted in Book Antiqua 13

pt., and was filed by ECF this day with the Clerk of Court with a copy served by

ECF notice upon counsel of record.

      This 8th day of June 2021.

                               /s/ Thomas L. Hawker
                               THOMAS L. HAWKER
                               GEORGIA BAR NO. 338670
